1. AG’s Motion for Temporary Stay (COA05-254)
2. AG’s Petition for Writ of Supersedeas
3. AG’s PDR Under N.C.G.S. § 7A-31
4. Def’s NOA Based Upon a Constitutional Question
5. AG’s Motion to Dismiss Appeal
1. Allowed 04/07/06 360 N.C. 485 Stay Dissolved 03/08/07
2. Denied 03/08/07
3. Allowed for the limited purpose of (1) vacating that portion. of the Court of Appeals opinion ordering remand to the trial court for resentencing and (2) remanding to the Court of Appeals for reconsideration in light of State v. Blackwell, 361 N.C. 41. 03/08/07
4.-
5. Allowed 03/08/07